DETAILED ACTION
The instant application having Application No. 16/901557 filed on 06/15/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Gregory L. Clinton (Registration # 59134) on 03/08/2022.

In the claims
1. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, configuration information for a first cell within a frequency range 1 (FR1) and a second cell within a frequency range 2 (FR2) higher than the FR1, wherein a slot length for the first cell is longer than a slot length for the second cell;

in [[case]] response to determining that the second PUCCH is configured, transmitting first uplink control information for the first cell on a first PUCCH associated with the first cell and transmitting second uplink control information for the second cell on the second PUCCH; and 
in [[case]] response to determining that the second PUCCH is not configured, transmitting the first uplink control information and the second uplink control information on the first PUCCH.

8. (Currently Amended) A terminal in a wireless communication system, the terminal comprising: 
at least one transceiver; and 
at least one processor coupled to the at least one transceiver, configured to: 
control the at least one transceiver to receive, from a base station, configuration information for a first cell within a frequency range 1 (FR1) and a second cell within a frequency range 2 (FR2) higher than the FR1, wherein a slot length for the first cell is longer than a slot length for the second cell; 
identify whether a second physical uplink control channel (PUCCH) associated with the second cell within the FR2 is configured to transmit uplink control information for the second cell or not; 
response to determining that the second PUCCH is configured, control the at least one transceiver to transmit first uplink control information for the first cell on a first PUCCH associated with the first cell and control the at least one transceiver to transmit second uplink control information for the second cell on the second PUCCH; and 
in [[case]] response to determining that the second PUCCH is not configured, control the at least one transceiver to transmit the first uplink control information and the second uplink control information on the first PUCCH.

15. (Currently Amended) A base station in a wireless communication system, the base station comprising: 
at least one transceiver; and 
at least one processor coupled to the at least one transceiver, configured to: 
control the at least one transceiver to transmit, to a terminal, configuration information for a first cell within a frequency range 1 (FR1) and a second cell within a frequency range 2 (FR2) higher than the FR1, wherein a slot length for the first cell is longer than a slot length for the second cell; and 
determine whether to configure a second physical uplink control channel (PUCCH) associated with the second cell within the FR2 to transmit uplink control information for the second cell or not; 
in [[case]] response to determining that the second PUCCH is configured, control the at least one transceiver to receive first uplink control information for the first cell on a first PUCCH associated with the first cell and control the at least one transceiver to receive second uplink control information for the second cell on the second PUCCH; and 
response to determining that the second PUCCH is not configured, control the at least one transceiver to receive the first uplink control information and the second uplink control information on the first PUCCH.

21. (Currently Amended) The method of claim 1, 
wherein, in [[case]] response to determining that the terminal is within a coverage provided by the second PUCCH, the second PUCCH is configured, and 
wherein, in [[case]] response to determining that the terminal is not within the coverage provided by the second PUCCH, the second PUCCH is not configured. 

22. (Currently Amended) The terminal of claim 8, 
wherein, in [[case]] response to determining that the terminal is within a coverage provided by the second PUCCH, the second PUCCH is configured, and 
wherein, in [[case]] response to determining that the terminal is not within the coverage provided by the second PUCCH, the second PUCCH is not configured. 

23. (Currently Amended) The base station of claim 15, 
wherein, in [[case]] response to determining that the terminal is within a coverage provided by the second PUCCH, the second PUCCH is configured, and 
wherein, in [[case]] response to determining that the terminal is not within the coverage provided by the second PUCCH, the second PUCCH is not configured.


Allowable Subject Matters
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance:

Claims 1, 8 and 15 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 8 and 15. Claims 2-7, 9-14, 16-23 are also allowed since they depend on claims 1, 8 and 15 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463